AMENDED AND RESTATED SUBCONTRACT FOR FUND ADMINISTRATION AND ACCOUNTING SERVICES THIS AMENDED AND RESTATED AGREEMENT is made as of December 16, 2013, by and between Franklin Templeton Services, LLC (“FT Services”), an indirect, wholly owned subsidiary of Franklin Resources, Inc., and BNY Mellon Investment Servicing (US) Inc., a Massachusetts corporation (“BNY Mellon”). W I T N E S S E T H : WHEREAS, Franklin Alternative Strategies Funds (the “Trust”), a Delaware statutory trust registered as an investment company under the Investment Company Act of 1940, as amended, on behalf of each series of the Trust listed on Exhibit A hereto (as such Exhibit may be amended from time to time) (each a “Fund”), has entered into an Investment Management Agreement dated September 25, 2013 with K2/D&S Management Co., L.L.C., an investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Adviser”), for the provision of investment advisory, fund administration and accounting services to the Funds; and WHEREAS, the Adviser has entered into a Subcontract for Fund Administrative Services dated October 11, 2013 with FT Services, for the provision of fund administration and accounting services to the Funds (the “FT Services Agreement”); and WHEREAS, FT Services desires to retain BNY Mellon to provide the fund administration and accounting services described herein to the Funds, and BNY Mellon is willing to provide such services, all as more fully set forth below. NOW, THEREFORE, in consideration of the mutual promises and agreements contained herein, the sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.
